                    Case 3:19-cv-00160-WQH-BLM Document 1-1 Filed 01/24/19 PageID.4 Page 1 of 1
JS 44 (Rev. 06/17)                                                                     CIVIL COVER SHEET
The JS 44 civil cover sheet and the infonnation contained herein neither replace nor supplement the filing and service ofpleadin&s or other papers as required by law, except as
provided by local mies ofcourt. This fonn, approved by the Judicial Conference of the United States in September 1974, is requll'ed for the use of the Clerk of Comt for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                                       DEFENDANTS
 Jane Does Nos. 1-22                                                                                                  Girlsdoporn.com, et al.

     (b)     County of Residence of First Listed Plaintiff                    ~n~/a~-------­                            County of Residence of First Listed Defendant               --=S-=a'--n~D~le~g~o"-------­
                                          (EXCEPT IN U.S. PLAINTIFF CASES)                                                                             (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                        NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                   THE TRACT OF LAND INVOLVED.

   ( c) Attorneys (Firm Name, Address, and Telephone Number)                                                             Attorneys (If Known)
 John J. O'Brien, Esq.
 THE O'OBRIEN LAW FIRM, APLC
                                                                                                                      Aaron D. Sadock
                                                                                                                      555 West Beech Street, Suite 500
                                                                                                                                                                              '19CV0160 MMA BLM
 750 B. Street, Suite 3300                                                                                            San Diego CA 92101

II. BASIS OF JURISDICTION (Ptacean                                    "X"inOneBoxOnly)                     III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box/or Plaintiff
                                                                                                                    (For Diversity Cases Only)                                         and One Box/or Defendant)
0 I U.S. Govemment                                ~3    Federal Question                                                                        PTF       DEF                                          PTF        DEF
       Plaintiff                                           (U.S. Government Not a Party)                      Citizen of This State             0 I       0 I      Incorporated or Principal Place      O 4       O 4
                                                                                                                                                                     of Business In This State

0 2 U.S. Govemment                                0 4   Diversity                                              Citizen of Another State         0 2        0   2   Incotporated and Principal Place     0 5       0 5
       Defendant                                           (Indicate Citizenship ofParties In Item III)                                                               of Business In Another State

                                                                                                                                                0 3        0   3   Foreign Nation                       0 6       0 6

IV NATURE OF SUIT 0Pacean
                    l                                                       I~
                                                           'X in One Box 0 ny                                                                               Cl'ICkhere flor: Na ture o fS U1'tC o de D escnot10ns.
ll;f~~~:,~t:;~;1_;;~coNTRAC~ --ftt<~if~P!0, ;;
                                                                              "                                r)ii;FORFEITURE/PENAl;TY~H'            W*i:11JJ,lBANKRUPTCYi11H!!11l\i1 'l11lli!HiOTHER'STATUTES1~rl
0    110 Insurance                                 PERSONAi; INJURY                  PERSONAL INJURY          0 625 Dmg Related Seizure               o 422 Appeal 28 use 158             0 375 False Claims Act
0    120Marine                                   0 310 Airplane                    0 365 Personal I1tjury -         orProperty 21 use 881             ~ 423 Withdrawal                    0 376QuiTam(31 USC
0    130 Miller Act                              0 315 Airplane Product                   Product Liability   0 6900ther                                    28 use 157                          3729(a))
0    140 Negotiable Instrument                          Liability                  0 367 Health Care/                                                                                     0 400 State Reapportionment
0    150 Recovery of Overpayment                 0 320 Assault, Libel &                  Phannaceutical                                               lMPROPERTYlRHmTSH1llrljc 0 410 Antitrust
         & Enforcement of Judgment                      Slander                          Personal Injury                                              0 820 Copyrights                    0 430 Banks and Banking
 0   151 Medicare Act                            0 330 Federal Employers'                Product Liability                                            0 830 Patent                        0 450 Commerce
 0   152 Recovery of Defaulted                          Liability                  0 368 Asbestos Personal                                            0 835 Patent - Abbreviated          0 460 Deportation
         Student Loans                           0 340 Marine                             Injury Product                                                     New Drug Application         0 470 Racketeer Influenced and
         (Excludes Veterans)                     0 345 Marine Product                     Liability                                                   0 840 Trademark                           Corrupt Organizations
 0   153 Recovery of Overpayment                        Liability                   PERSONAL PROPERTYlf?y~;~~J-i\'.'.JL:ABOR !,{<'.?_c&~r,n;::<'s-4,J Hrk>;SOCIAJJ>"1ECTTR'ITW':;t::l\l!0 0 480 Consumer Credit
         of Veteran's Benefits                   0 350 Motor Vehicle               0 370 Otl1er Fraud0 710 Fair Labor Standards                       0 861 HIA (!395ft)                  0 490 Cable/Sat TV
 0   160 Stockholders' Suits                     0 355 Motor Vehicle               0 371 Truth in Lending     Act                                     0 862 Black Lung (923)              0 850 Securities/Connnodities/
 0   190 Otl1er Contract                               Product Liability           0 380 Other Personal
                                                                                                     0 720 Labor/Management                           0 863 DIWC/DIWW (405(g))                  Exchange
 0   195 Contract Product Liability              0 360 Other Personal                    Property Damage      Relations                               0 864 SSID Title XVI                0 890 Other Statutory Actions
 0   196 Franchise                                     Injury                      0 385 Property Damage
                                                                                                     0 740 Railway Labor Act                          0  865 RSI (405(g))                 0 891 Agricultural Acts
                                                 0 362 Personal Injury -                 Product Liability
                                                                                                     0 751 Family and Medical                                                             O 893 Environmental Matters
                                                       Medical Malpractice                                    Leave Act                                                                   0 895 Freedom oflnfonnation
I:ili'.ili~~;,REAL'iPROPERTY>~ilh''''' ltl:ii'~tCIVHl'R'IGHTS :lr\'.0~':\il l!PR'ISONER:PETITIONS'.l 0 790 Otl1er Labor Litigation                    ~::FEDERAil'TAX SUITSlflr!;Ji             Act
 0 210 Land Condemnation               0 440 Other Civil Rights                Habeas Corpus:        0 791 Employee Retirement                        0 870 Taxes (U.S. Plaintiff         O 896 Arbitration
 0 220 Foreclosure                     0 441 Voting                         0 463 Alien Detainee             Income Security Act                             or Defendant)                0 899 Administrative Procedure
 0 230 Rent Lease & Ejectment           0 442 Employment                    0 510 Motions to Vacate                                                    0 871 IRS-Third Party                    Act/Review or Appeal of
 0 240 Torts to Land                    0 443 Housing/                             Sentence                                                                  26 use 7609                        Agency Decision
 0 245 Tort Product Liability                  Accommodations               0 530 General                                                                                                 0 950 Constitutionality of
 0 290 All Other Real Property         0 445 Amer. w/Disabilities - 0 535 Death Penalty              'r,l:;l,tt'!WIIMMlGRATION·~l'!-                                                            State Statutes
                                               Employment                      Other:                0 462 Naturalization Application
                                       0 446 Amer. w/Disabilities - 0 540 Mandamus & Other 0 465 Other Innnigration
                                              Other                         0 550 Civil Rights               Actions
                                        0 448 Education                     0 555 Prison Condition
                                                                            0 560 Civil Detainee -
                                                                                   Conditions of
                                                                                   Confinement

V. ORIGIN (Placean                     "X"inOneBoxOnly)
0    I   Original                ~2 Removed from                     0    3       Remanded from           0 4 Reinstated or      0    5 Transferred from           0   6 Mnltidistrict           0 8 Multidistrict
         Proceeding                 State Court                                   Appellate Court             Reopened                  Another District                 Litigation -                Litigation -
                                                                                                                                          (specify)                      Transfer                    Direct File
                                                      Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
VI. CAUSE OF ACTION                                 ""'2=8'-U""'S""'C"'--"'S-.e...,ct=io~n.....1.....
                                                                                                  5...._7_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                      Brief description of cause:
                                                      Notice of Removal
VII. REQUESTED IN     0                                  CHECK IF THIS IS A CLASS ACTION                          DEMAND$                                      CHECK YES only if demanded in complaint:
     COMPLAINT:                                          UNDER RULE 23, F.R.Cv.P.                                                                              JURY DEMAND:                  0 Yes      ONo

VIII. RELATED CASE(S)
                                                        (See instructions):
      IF ANY                                                                      JUDGE    Hon. Joel R. Wohlfeil                                          DOCKET NUMBER             37-2016-19027-CU-FR-CTL
DATE                                                                                 SIGNATURE OF A)'fGJRNEY OF RECORD
01/24/2019                                                                                      ,,,~·/
FOR OFFICE USE ONLY

    RECEIPT#                              AMOUNT                                        APPLYING IFP                                  JUDGE                               MAG.JUDGE
